Cooper, Judge.
Appellant entered guilty pleas to charges under two indictments. On one indictment (case no. A90A0993) he pled guilty to robbery, OCGA § 16-8-40 (a), and aggravated assault, OCGA § 16-5-21 (a) (2), and received the maximum sentence for each offense, two twenty-year sentences, to be served concurrently. On the second indictment (case no. A90A0994) he pled guilty to making terroristic threats, OCGA § 16-11-37 (a), and was given a one-year sentence, the minimum penalty for the offense, to run concurrently with the earlier sentence. He contends on appeal that the sentences were so disproportionate in relation to the facts of the cases as to amount to cruel and unusual punishment.
“This court is not empowered to modify a sentence which is within the statutory limits for the offense. [Cits.] ‘ “Any question as to the excessiveness of [the] sentence [s], which in this case [were] within the legal limits, should be addressed to the appropriate sentence review panel.” [Cit.]’ ” Gordon v. State, 190 Ga. App. 414 (1) (379 SE2d 221) (1989).
*398Decided October 26, 1990.
Bennett, Wisenbaker & Bennett, C. Richard Williams, Jr., for appellant.
H. Lamar Cole, District Attorney, J. David Miller, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Birdsong, J., concur.